Title: To George Washington from Lord Stirling, 27 March 1776
From: Stirling, Lord (né William Alexander)
To: Washington, George



My dear General
New York March 27: 1776

When your letter of the 19th arrived at this place I was viewing some Grounds on Staten Island and the most exposed parts

of New Jersey It of Course went into the hands of Brigadier General Thompson who writes to your Excellency by this Conveyance. I sincerely Congratulate you on the Sudden Change of the Scenee at your late Station The evacuation of Boston is an Event that must Surprize all the world, and yet I believe your late Manuevers had put General Howe under a Necessity of takeing this very extraordinary Step. The Hurry & precipitation in which they have embarked will prevent their makeing any immediate attempt to Land where they can meet with opposition—however every measure has been taken here as if we had been sure of their immediate approach, and I have the Satisfaction to think that for the time & Numbers a very great deal has been done, and as the Troops are now Comeing in from the East & west I hope we shall soon be able to put things in such a State as will prevent the Enemy from getting any foot hold in this part of the world. Be pleased to present my best Respects to Mrs Washington, Mr & Mrs Custis and am with the Highest regard & Esteem, your Most Obedient Humble Servant

Stirling

